DETAILED ACTION
This Office Action is in response to Amendment filed January 11, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Regarding claim 13, Applicants did not originally disclose “a template layer, including a first dielectric material and a second dielectric material” as recited on lines 4-5, where “the first dielectric material is directly on the lower electrode” as recited on line 10 and the first dielectric material comprises the material composition recited on lines 12-14.  Claims 14-16 depend on claim 13, and therefore, claims 14-16 also fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(1) Regarding claim 13, it is not clear how the template layer is directly on the second dielectric material as recited on lines 10-11 when the template layer includes the second dielectric material as recited on lines 4-5.  Claims 14-16 depend on claim 13, and therefore, claims 14-16 are also indefinite.
(2) Regarding claim 14, it is not clear how the first and second dielectric layer, which are parts of the dielectric layer structure as recited in claim 14, can comprise the first and second dielectric material as recited on lines 3-5 of claim 14 when the template layer includes the first and second dielectric material as recited on lines 4-5 of claim 13.
(3) Also regarding claim 14, it is not clear how the second dielectric layer is directly on the template layer as recited on lines 4-5 of claim 14 when the template layer includes the second dielectric material as recited on lines 4-5 of claim 13.
(4) Further regarding claim 14, it is not clear how the second dielectric material can comprise the hafnium oxide having the tetragonal crystal phase as recited on lines 8-9 of claim 14 when the second dielectric material is a part of the template layer as recited on lines 4-5 of claim 13, and the hafnium oxide is the material composition of the dielectric layer structure as recited on lines 7-8 of claim 13.
Claims 15 and 16 depend on claim 14, and therefore, claims 15 and 16 are also indefinite.
(5) Regarding claim 15, it is not clear how the entire bottom surface of the second dielectric layer is in contact with the template layer as recited on lines 1-2 of claim 15 when the second dielectric layer is a part of the template layer as recited on lines 4-5 of claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Antonov et al. (US 8,940,388) in view of Muller et al. (US 9,053,802)
In the prior art rejections below, the limitation “template layer” is a product-by-process limitations that does not structurally distinguish the claimed invention over the prior art.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Further in the prior art rejections below, the claim limitation “template layer” also specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Antonov et al. disclose a semiconductor device (Fig. 2) comprising: a lower electrode on a substrate (24) (col. 3, lines 47-55); a dielectric layer structure (composite structure of 26b, 20 and 26), including a first dielectric material (26b) (col. 6, lines 27-28 and 40) and a second dielectric material (26) (col. 6, lines 45-46), on the lower electrode and comprising hafnium oxide (HfO2 in the additional dielectric material); a template layer (22 or composite layer 22 and 26a) on the dielectric layer structure and comprising niobium oxide (NbOx, 0.5 ≤ x ≤ 2.5) (Nb2O3; col. 4, lines 19-22), wherein the first dielectric material (26b) directly contacts the lower electrode, because (a) Antonov et al. do not disclose forming any other layer between the lower electrode formed on or included the substrate, and (b) the composite layer 14 is the dielectric material layer of the capacitor, and wherein the first dielectric material comprises at least one of zirconium oxide, aluminum oxide, aluminum silicon oxide, titanium oxide, yttrium oxide, scandium oxide, and lanthanide oxide (zirconium oxide or aluminum oxide; col. 6, lines 33-47).
Antonov et al. differ from the claimed invention by not showing that the hafnium oxide has a tetragonal crystal phase, and by not comprising an upper electrode structure comprising a first upper electrode and a second upper electrode on the template layer.
Antonov et al. further disclose forming crystalline dielectric materials by annealing (col. 6, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second dielectric material or the hafnium oxide layer 26 can have a tetragonal crystal phase, because (a) Antonov et al. disclose increasing dielectric constant by forming a crystalline dielectric material (col. 6, lines 1-3), and (b) therefore, the semiconductor device shown in Fig. 2 of Antonov et al. can also be annealed to form crystalline dielectric materials, in which case, the hafnium oxide would have the claimed tetragonal crystal phase, which is what Applicants originally disclosed. 
Further regarding claim 1, Antonov et al. differ from the claimed invention by not comprising an upper electrode structure comprising a first upper electrode and a second upper electrode on the template layer.
Muller et al. disclose a semiconductor device (Fig. 2) comprising: a lower electrode (12) (col. 6, line 45) on a substrate (4) (col. 3, lines 40-41); and an upper electrode structure (10) comprising a first upper electrode and a second upper electrode on the template layer (col. 4, lines 8-12), because Muller et al. disclose that the conductive layer 10 can comprise more than one materials listed on lines 10-12 of column 4 of Muller et al.
Since both Antonov et al. and Muller et al. teach a semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device disclosed by Antonov et al. can further comprise an upper electrode structure comprising a first upper electrode and a second upper electrode on the template layer as disclosed by Muller et al., because a plurality of electrodes have been commonly employed in forming a semiconductor device to optimize the compatibility of the electrode materials with the underlying device structure, and to improve an ohmic contact characteristic.
Regarding claims 2-4, Antonov et al. further disclose that the dielectric layer structure (composite structure of 26b, 20 and 26) comprises: a first dielectric layer (26b) comprising the first dielectric material; and a second dielectric layer (26) on the first dielectric layer and comprising the second dielectric material, wherein the second dielectric material comprises the hafnium oxide having the tetragonal crystal phase (claim 2), wherein an entire top surface of the second dielectric layer (26) is in contact with the template layer (22) (claim 3), and the dielectric layer structure (composite structure of 26b, 20 and 26) inherently exhibits a peak of 30.48° +/- 0.2° from the {101} plane of a tetragonal crystal structure of the tetragonal crystal phase included in the second dielectric layer in an X-ray diffraction analysis, because Antonov et al. disclose the claimed hafnium oxide (claim 4).
Regarding claim 5, Antonov et al. in view of Muller et al. differ from the claimed invention by not showing that the template layer has a thickness of about 1 to about 10 angstroms (Å).
Antonov et al. further disclose that the template layer (22) has a thickness of between about 5 Å and about 30 Å (col. 5, lines 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the template layer can have a thickness in the claimed range, because (a) the claimed thickness range of the template layer overlaps with the thickness range disclosed by Antonov et al., and (b) the thickness of the template layer should be controlled to optimize the capacitance.
Regarding claims 7 and 12, Antonov et al. in view of Muller et al. further disclose for the semiconductor device of claim 1 that an entire top surface of the template layer (composite layer of 22 and 26a of Antonov et al.) is in contact with the first upper electrode disclosed by Muller et al. (claim 7), and the template layer (22) is directly on a top surface of the second dielectric layer (26) (claim 12).
Please refer to the explanations of the corresponding limitations.
Regarding claim 17, Antonov et al. disclose a semiconductor device (Fig. 2) comprising: a contact structure (arbitrary portion of substrate or conductive material) on a substrate (24) (col. 3, lines 47-55); and a capacitor structure on the contact structure (structure including 14), wherein the capacitor structure comprises: a lower electrode (not-shown lower electrode) electrically connected to the contact structure; a dielectric layer structure (composite structure of 26b, 20 and 26), including a first dielectric material (26b) and a second dielectric material (26), on the lower electrode and comprising hafnium oxide; a template layer (22 or composite layer 22 and 26a) on the dielectric layer structure and comprising niobium oxide (NbOx, 0.5 ≤ x ≤ 2.5) (Nb2O3; col. 4, lines 19-22), wherein the first dielectric material is directly on the lower electrode and the template layer is directly on the second dielectric material, and wherein the first dielectric material comprises at least one of zirconium oxide, aluminum oxide, aluminum silicon oxide, titanium oxide, yttrium oxide, scandium oxide, and lanthanide oxide (col. 6, lines 33-47).
Antonov et al. differ from the claimed invention by not showing that the hafnium oxide has a tetragonal crystal phase, and by not comprising an upper electrode structure comprising a first upper electrode and a second upper electrode on the template layer.
Antonov et al. further disclose forming crystalline dielectric materials by annealing (col. 6, lines 1-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second dielectric material or the hafnium oxide layer 26 can have a tetragonal crystal phase, because (a) Antonov et al. disclose increasing dielectric constant by forming a crystalline dielectric material (col. 6, lines 1-3), and (b) therefore, the semiconductor device shown in Fig. 2 of Antonov et al. can also be annealed to form crystalline dielectric materials, in which case, the hafnium oxide would have the claimed tetragonal crystal phase, which is what Applicants originally disclosed.
Further regarding claim 17, Antonov et al. differ from the claimed invention by not comprising an upper electrode structure comprising a first upper electrode and a second upper electrode on the template layer.
Muller et al. disclose a semiconductor device (Fig. 2) comprising: a lower electrode (12) (col. 6, line 45) on a substrate (4) (col. 3, lines 40-41); and an upper electrode structure (10) comprising a first upper electrode and a second upper electrode on the template layer (col. 4, lines 8-12), because Muller et al. disclose that the conductive layer 10 can comprise more than one materials listed on lines 10-12 of column 4 of Muller et al.
Since both Antonov et al. and Muller et al. teach a semiconductor device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the semiconductor device disclosed by Antonov et al. can further comprise an upper electrode structure comprising a first upper electrode and a second upper electrode on the template layer as disclosed by Muller et al., because a plurality of electrodes have been commonly employed in forming a semiconductor device to optimize the compatibility of the electrode materials with the underlying device structure, and to improve an ohmic contact characteristic.
Regarding claim 18, Antonov et al. in view of Muller et al. differ from the claimed invention by not showing that the template layer has a thickness of about 1 to about 10 angstroms (Å).
Antonov et al. further disclose that the template layer (22) has a thickness of between about 5 Å and about 30 Å (col. 5, lines 40-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the template layer can have a thickness in the claimed range, because (a) the claimed thickness range of the template layer overlaps with the thickness range disclosed by Antonov et al., and (b) the thickness of the template layer should be controlled to optimize the capacitance.
Regarding claim 19, Antonov et al. in view of Muller et al. further disclose for the semiconductor device of claim 17 that the dielectric layer structure comprises: a first dielectric layer on the lower electrode and comprising the first dielectric material; and a second dielectric layer on the first dielectric layer and comprising the second dielectric material, wherein the second dielectric material comprises the hafnium oxide having the tetragonal crystal phase, wherein an entire top surface of the second dielectric layer is in contact with the template layer (claim 19), wherein the dielectric layer structure inherently exhibits a peak of 30.48° +/- 0.2° from the {101} plane of a tetragonal crystal structure of the second dielectric layer in an X-ray diffraction analysis (claim 20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Antonov et al. (US 8,940,388) in view of Muller et al. (US 9,053,802) as applied to claim 1 above, and further in view of Sekar et al. (US 8,772,749)  The teachings of Antonov et al. in view of Muller et al. are discussed above.
Antonov et al. in view of Muller et al. differ from the claimed invention by not showing that the first upper electrode comprises niobium nitride (NbNy, 0.5≤y≤1.0).
Muller et al. further disclose an upper (lower) electrode material of the conductive layer 10 of TaN, TaCN, WN, WCN or NbCN (col. 4, lines 10-12).
Sekar et al. disclose a semiconductor device (Fig. 2E) comprising a hafnium oxide or niobium oxide layer (104) (col. 3, lines 58-61), and a metal nitride electrode (212) comprising niobium nitride (col. 8, lines 45-53).
Since both Antonov et al. and Sekar et al. teach a semiconductor device comprising a hafnium oxide and a niobium oxide layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the first upper electrode or second lower electrode disclosed by Antonov et al. in view of Muller et al. can comprise niobium nitride as disclosed by Sekar et al., because (a) Muller et al. disclose TaN and TaCN, WN and WCN, and NbCN, (b) when TaN and TaCN can be interchangeably formed, and when WN and WCN can be interchangeably formed, it would have been obvious to one of ordinary skill in the art that NbN and NbCN can also be interchangeably formed for a part of the conductive layer 10, (c) as shown by Sekar et al., a niobium nitride would be compatible with a hafnium oxide layer and a niobium oxide layer, which would reduce cross contamination of the dielectric layer structure and the template layer disclosed by Muller et al., which would improve device performance.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the niobium oxide disclosed by Sekar et al. can be expressed as NbNy, 0.5≤y≤1.0, because (a) for example, NbN1 is the most well-known and commonly employed stoichiometric niobium nitride, and (b) the composition of the niobium nitride disclosed by Muller et al. in view of Sekar et al. should be controlled and optimized to achieve a desired and high conductivity, while maintaining compatibility with the underlying dielectric layer structure and template layer.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moon et al. (US 10,892,345)
Ahn et al. (US 2017/0018604)
Phatak et al. (US 2016/0133691)
Deweerd et al. (US 8,722,504)
Chang et al. (US 10,090,377)
Kang et al. (US 2019/0355806)
Tsuruma et al. (US 2019/0237556)
Chen et al. (US 8,647,943)
Gorer et al. (US 7,977,152)
Antonov et al. (US 8,107,218)

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 8, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815